Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to the Request for Continued Examination for filed on 8/12/2022 for the application No.  17/008,546, Claims 1-3, 6-12, 15-17 and 20-24 are currently pending and have been examined. Claims 1-3, 6-12, 15-17 and 20-24 have been rejected.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.




Examiner’s Note

Regarding to 101 compliance, Claims 1-3, 6-12, 15-17 and 20-24 are compliant with 101, according with the last "2019 Revised Patent Subject Matter Eligibility Guidance" (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019.  See Examiner's analysis presented on Office action dated on 5/12/20. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6-12, 15-17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1, 10 and 15, the independent claims recite “…at least one of: …” , dependent claims 8 and 15 recite “…all of: …” they render the claims  indefinite.  The phrases are confusing and  the specification does not provide a standard for ascertaining the requisite degree, and  one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It seems that the dependent claims
are not further  limiting the independent claims. Clarification is required.
Claims 2-3, 6-9, 11-12, 16-17, and 20-24,  they are depend claims and  they do not cure the deficiencies set forth above.  Therefore, these claims are also rejected for failing to clarify the pointed out recitation which renders the claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 9-12 and 15-17,  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,838,954 (Santos)  in view of  PG. Pub. No. 20190205468 (Barnes) and in view of  PG. Pub. No. 20180067991 (Agarwal).

As to claims 1, 10 and 15, Santos discloses a computer computer-implemented method for voice or text message assisted delivery of                                                                       goods (see abstract and Fig. 1 and associated disclosure of Santos), the method comprising:  
a) receiving, with a digital assistant of a mobile device
(“…Many devices are now capable of receiving and responding to voice commands, including personal computers, smartphones, tablet devices, media devices, entertainment devices, industrial systems, voice-based assistants, and so forth. ..”, 1:10-15.
“FIG. 11 illustrates block diagram of an example architecture of electronic device 1102 (which may represent the electronic device 210) that generates an audio data (e.g., audio signals) and metadata, and sends the audio data and metadata to a speech processing system. In some examples, the metadata may include various audio signal metric values.”, 16:27-33),
 digital data comprising audio data or text message data 
(see at least Fig. 1 element 104,  118 or “electronic device “ 106 of Santos or Fig. 26 and 26:26-34);

 b) sending the digital data from the digital assistant to an audio analyzer
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 …”, 19:46-54 and Fig. 2D.
“…(37) At 110, the process 100 stores data representing the topic from the first utterance in a database. For instance, the remote system may perform speech recognition on the first audio data in order to generate first text data representing the first audio data. The remote system can then analyze the first text data to determine intent data associated with the first utterance 104….”, 7:29-35 and Fig. 1);

Wherein the audio analyzer is remote from the mobile device;

(“…For example, it is becoming easier for machines to interact with users through spoke and synthesized speech. Many devices are now capable of receiving and responding to voice commands, including personal computers, smartphones, tablet devices, media devices, entertainment devices, industrial systems, voice-based assistants, and so forth. In some instances, a user may interact with a device using such voice commands to cause the device to output news, weather, and/or other types of information…”, 1:5-15.
“…the electronic device 210 may generate the audio data 204 representing an utterance 214 (e.g., user speech) from the user 206…”, 8:14-15.

“…The remote system 202, which comprises one or more network resources or devices 216, may receive the audio data 204 from the electronic device 210. In response, the remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 204 [Examiner interprets as audio analyzer]…”,8:29-35.

“FIG. 11 illustrates block diagram of an example architecture of electronic device 1102 (which may represent the electronic device 210) that generates an audio data (e.g., audio signals) and metadata, and sends the audio data and metadata to a speech processing system. In some examples, the metadata may include various audio signal metric values.”, 16:27-33.
And  Figs.  2A and 11  at least element 1118 “Audio Processing Component 1118”.
“Executable components stored in the memory 1114 and executed by the processors 1104 may include a wakeword detection component that monitors one or more of the directional audio signals to detect user utterances of the system of the trigger expression…”, 28:20-25).


c) determining, with the audio analyzer, an intent from the digital data
(“…The remote system can then analyze the first text data to determine intent data associated with the first utterance 104…”, 7:33-35.
“The remote system 202 may further include memory(s) 248 which stores various components, components, or other 20 executable software to perform speech processing to respond to a command in the speech utterance 1204. The memory(s) 248 may store an operating system 1212 that is configured to manage hardware and services within and coupled to the remote system 202….”, 30:18-32  and Figs. 2D and 12A); 

d) sending the determined intent from the audio analyzer to the digital assistant
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 is to remove  [examiner interprets as digital data]…. . For instance, the speech-recognition component 218 can determine that the first portion of the utterance 276 (e.g., first portion of the text data) includes the predefined word and/or phrase associated with removing  [examiner interprets as digital data]…., such as “Stop looking out for” and/or “Remote from list”. This predefined word and/or phrase may indicate to the speech-recognition component 218 that the next portion of the utterance 276 indicates the topic to be removed. …. The speech-recognition component 218 can then send the audio data 274 and/or the text data to the content component 220”, 19:46-54.
See also in Fig. 7B due to an intent, “request for a content item” element 716,  sending back the content item “audio data” to the electronic device, element 722 in Fig,. 7B); 


e) deleting, from the audio analyzer, the digital data
(“ FIG. 4 is a schematic diagram of an example process of removing  [examiner interprets as digital data]…. For instance, at 402, the content component 220 receives a … event from the speech-recognition component 218. For example, the speech-recognition component 218 may analyze audio data representing an utterance from a user, where the utterance includes a request to remove ”, 21:20-32); 

f) with the digital assistant, matching the determined intent to a flow of a set of
flows, 
(“…the determination of an intent by the IC component 1254 is performed using a set of rules or templates that are processed against the incoming text to identify a matching intent….”, 34:20-25 and Fig. 12A of Santos)

wherein the set of flows
(Santos teaches a series of flows with a request, “…FIGS. 7A-7B illustrate an example process 700 for adding a topic to a list of topics, and then providing an electronic device with content related to the topic. The process 700, as well as each process described herein, is illustrated as a collection of blocks in a logical flow graph, …”, 23:5-15 and Fig. 7); and 

g) executing the matched flow of the set of flows (elements 722 Fig. 7B).

Santos does not expressly disclose 
the set of flows includes at least one of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence.
the digital assistant of the mobile device;

However, Bernes discloses
(“…[0153] After determining the closest point of interest meeting the criteria at step 310 [Examiner interprets as , (iii) requesting an indication of locations that the item is available], the device 101 may optionally (at the selection of the user) provide directions thereto and may request purchase of a product (e.g., placing an order for food) and pay for the product at step 320 ….”, paragraph 153.
“[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. The user can then use the device 101 to scan the bar code (or receive it through an RF ping) on each product as the user places the product in the cart. As the user leaves the vender store location (for example, when crossing the outgoing door threshold), the  device 101 exchanges product and payment information with the vender computer system to facilitate payment for the products. As an alternative, the user can instruct the device 101 (e.g. by a voice input) to transmit the list of products to the vender prior to arriving. Vender personnel can then gather the products and prepare them for pick-up by the user or delivery”, paragraph 257 of Bernes);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality for an audio analyzer to match flows of requested products in a store in order to facilitate payment for the products in a timely way, paragraph 257 of Barnes).

Next, although Santos teaches
“voice-based assistants “ 1:10-15. Software in a mobile device such as “FIG. 11 illustrates block diagram of an example architecture of electronic device 1102 (which may represent the electronic device 210) that generates an audio data (e.g., audio signals) and metadata, and sends the audio data and metadata to a speech processing system. In some examples, the metadata may include various audio signal metric values.”, 26:26-34.
And  Figs.  2A and 11  at least element 1118 “Audio Processing Component 1118”.
“Executable components stored in the memory 1114 and executed by the processors 1104 may include a wakeword detection component that monitors one or more of the directional audio signals to detect user utterances of the system of the trigger expression…”, 28:20-25),

Next, Santos does not expressly disclose

the digital assistant of the mobile device;

But, Agarwal discloses “[0004] According to one aspect disclosed herein, a method is presented for personalizing a user's digital assistant. The method disclosed herein includes accessing the digital assistant via a device, receiving a first input from the user via the digital assistant and performing a task via the digital assistant in response to the first input”, paragraphs 4, 6, 20, 68 and Fig.  6B.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agarwal’s teaching with the teaching of Santos. One would have been motivated to provide functionality for offering a “digital assistance” in order to support automatic and personalized perform of tasks via the digital assistance (Agarwal paragraph 4).

As to claim 10, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further comprises 
a computer system for voice assisted delivery of goods, the computer                                   system comprising one or more processors configured to 
(Santos teaches  voice base assistants, Fig. 12A and Fig. 12B )
Further, Bernes expressly discloses “communications device 101 is provided that includes conventional mobile phone and personal digital assistant (PDA) capabilities and preferably one or more of the functional
modules shown in FIG. 1 such as a communications module 105…”, (paragraph 30 and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality for an audio analyzer to match flows of requested products in a store in order to facilitate payment for the products in a timely way, paragraph 257 of Barnes).

As to claim 15, it comprises the same limitations than claim 1 above therefore is rejected in similar manner. Further comprises 
A computer system for voice assisted delivery of goods, comprising: one or more processors; and a program memory coupled to the one or more processors and storing executable instructions that, when executed by the one or more processors, cause the  computer system to
(Santos teaches  voice base assistants, Fig. 12A and Fig. 12B )

As to claims 2, 3, 11, 12, 16 and 17,  Santos does not expressly disclose but Burnes discloses
wherein the executing the    flow of the set of flows comprises: using an Extensible Markup Language (XML) file to access a Uniform Resource   Identifier (URI)
(“[0374] The product data may be in any suitable format such as an HTML page, XML, a WAP page, SOAP, text, and/or any other suitable format. The product data may include any data desirable such as data for requesting more information, product identifying information, data for purchasing the product (e.g., price), acceptable payment account data, availability data, destination data for communicating with a ACS about the product, a web site, a web site product ordering processing page, a service registry address and vender identifying information, a full or partial descriptor document, and any other data that may enable the user to purchase or inquire about the advertised product or vender [Examiner interprets to access a Uniform Resource   Identifier (URI)]”, paragraph 374);

wherein the executing the    flow of the set of flows comprises: deep linking to a Uniform Resource Locator (URL)
(“…the device 101 transmits a query signal searching for service, and in response, a connection is made with the service provider. Next, the user requests a particular web page. The request is sent to a Gateway Server using WAP. The Gateway Server retrieves the information (e.g., the web page) via HTTP from the web server hosting the web page. The Gateway Server encodes the HTTP data as WML (Wireless Markup Language) and transmits the WML-encoded data to the device. The device 101 displays the wireless Internet version of the Web page requested…”, paragraph 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide capability to use markup language in order to host services in the HTTP internet protocol (see Barnes paragraph 56).

As to claim 6,  Santos teaches  determining, with the audio analyzer, an intent from the digital data
(“…The remote system can then analyze the first text data to determine intent data associated with the first utterance 104…”, 7:33-35 ); 
Further, Barnes discloses wherein: 
         the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant
(“[0256] The device 101 also includes software for finding a product within a vender location within a shopping mall. To do so, the device 101 transmits a request for the product or vender to the ACS (or other remote computer with access to the information) and receives a response with the requested information if the vender or product is present [Examiner interprets as and          the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant]. In addition or alternately, the device 101 transmits a request for the product or vender to the venders that are within the shopping complex and receives responses with the requested information if the vender is present or if from the venders having the product or other responsive information…”, paragraph 256.
“…[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. [Examiner interprets as and          the digital assistant sends only the determined intent to an app of a merchant, and does not send the digital data to the app of the merchant].  The user can then use the device 101 to scan the bar code (or receive it through an rf ping) on each product as the user places the product in the cart….”, paragraph 257.
The Examiner notes that “the digital assistant does not send the digital data to the app of the merchant”  at paragraph 257  because merely after  “…after the user enters the vender store location, and a communication link is established between the vender's computer system (e.g., the point of sale device) and the user's device 101 (e.g., via a WLAN), the vender's computer system transmits a request to store the VSUI in the memory of the device 101 (or a request for identifying information)...”, paragraph 263 and  “[0264] Once the identifying information is determined by either storing it on the device 101 or by retrieving it from the device 101 at step 501, the VCS collects VSUI based on activities of the user at step 505….”, paragraph 264).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to  provide functionality to incorporate flow of intent to a merchant in order to facilitate sales.

As to claim 7,   Santos discloses 
the audio analyzer sends only the determined intent to a merchant, and does not send the digital data to the merchant
( “ The remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 274 to generate text data representing the audio data 274. The speech-recognition component 218 can then analyze the text data to determine that intent data associated with the utterance 276 is to remove the topic from the list of topics 280 [Examiner interprets as analyzer sends only the determined intent to…., and does not send the digital data to ….]. For instance, the speech-recognition component 218 can determine that the first portion of the utterance 276 (e.g., first portion of the text data) includes the predefined word and/or phrase associated with removing topics from the list of topics 280, such as “Stop looking out for” and/or “Remote from list”. This predefined word and/or phrase may indicate to the speech-recognition component 218 that the next portion of the utterance 276 indicates the topic to be removed. …. The speech-recognition component 218 can then send the audio data 274 and/or the text data to the content component 220”, 19:46-54.
“ FIG. 4 is a schematic diagram of an example process of removing a topic from a list of topics. For instance, at 402, the content component 220 receives a topic event from the speech-recognition component 218. For example, the speech-recognition component 218 may analyze audio data representing an utterance from a user, where the utterance includes a request to remove [Examiner interprets as analyzer sends only the determined intent to…., and does not send the digital data to ….]”, 21:20-32).

As to claim 9,  Santos discloses wherein the intent is  determined from words or phrases from the digital data (see Fig. 1 elements 104 and 118 and associated disclosure).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,838,954 (Santos)  in view of  Pub. No. 20190205468 (Barnes)  in view of  PG. Pub. No. 20180067991 (Agarwal) and in view of  US Pub. No.  20160307449 (Gordon).

As to claims 21 and  22, Santos discloses request flows with intent comprising a combination of voice and text 
(see at least,  “…172) The command processor 1258 and/or NLU component 1216 may determine a domain based on the intent and, based on this determination, route the request corresponding to the audio data to the appropriate domain speechlet, such as the illustrated domain speechlets 1262. The domain speechlet 1262 may comprise any type of device or group of devices (e.g., hardware device, virtual devices or partitions, server, etc.), and may receive the text data and/or an intent associated with the audio data 1202 and determines how to respond to the request….”, 36:43-50);

Santos does not expressly disclose but  Gordon discloses
wherein the set of flows includes: (vii) requesting drone delivery of the item from a retail store to a residence, and (viii) requesting drone delivery of the item from a warehouse to the residence
(“…The request signal indicates at least one requested service provided by the drone service system and location or locations associated with the requested services. The electronic service provider device automatically maps the at least one requested service to the at least one drone vehicle, and commands the at least one drone vehicle to perform the service request at the one or more locations….”, paragraph 4.
“…receiving from an electronic user device at least one request for a service provided by the drone service system at one or more user-indicated locations. The method includes determining at least one available drone registered with the drone service system, and automatically mapping the at least one request to at least drone feature included with the at least one available drone to determine whether the at least one available drone is able to perform the at least one request…”, paragraph 11.
“[0041] FIG. 5 is a look-up table used to match a requested service provided by the DasS system with features included on one or more drone vehicle, and select at least one drone vehicle to perform the requested service…”, paragraph 41).

further comprising: a drone (Fig. 5 , Drone ID) ; and wherein the one or more processors are further configured to execute the matched flow by causing the drone to deliver the item from the retail store to the residence, or deliver the item from the warehouse to the residence
(“[0041] FIG. 5 is a look-up table used to match a requested service provided by the DasS system with features included on one or more drone vehicle, and select at least one drone vehicle to perform the requested service…”, paragraph 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gordon’s teaching with the teaching of  Santos. One would have been motivated to  provide capability to incorporate drone deliveries in order to facilitate sales (see Gordon abstract).

Claims 8, 20,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,838,954 (Santos)  in view of  Pub. No. 20190205468 (Barnes), in view of  PG. Pub. No. 20180067991 (Agarwal) in view of  US Pub. No.  20160307449 (Gordon) and in view of  US Patent No.  10532885 (Brady). 
As to claims 8 and 20,  Santos  discloses request flows with intent comprising a combination of voice and text 
(see at least “…172) The command processor 1258 and/or NLU component 1216 may determine a domain based on the intent and, based on this determination, route the request corresponding to the audio data to the appropriate domain speechlet, such as the illustrated domain speechlets 1262. The domain speechlet 1262 may comprise any type of device or group of devices (e.g., hardware device, virtual devices or partitions, server, etc.), and may receive the text data and/or an intent associated with the audio data 1202 and determines how to respond to the request….”, 36:43-50);

Santos does not expressly disclose the set of flows includes all of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence.

However, Barnes discloses 
wherein the set of flows includes all of: (i) requesting curbside pickup of an item, (ii) requesting locker storage of  the item, (iii) requesting an indication of locations that the item is available, (iv) requesting an indication of an inventory of a retail store, (v) requesting ads for an additional item that is related to the item, (vi) requesting a status of an order for the item, (vii) requesting drone delivery of the item from a retail store to a residence, and (viii) requesting drone delivery of the item from a warehouse to the residence
(per MPEP 2111.01 giving the broadest reasonable interpretation, Barnes discloses a requests flow, “…[0153] After determining the closest point of interest meeting the criteria at step 310 [Examiner interprets as , (iii) requesting an indication of locations that the item is available], the device 101 may optionally (at the selection of the user) provide directions thereto and may request purchase of a product (e.g., placing an order for food) and pay for the product at step 320 ….”, paragraph 153.
“[0249] When the user views an advertisement (whether or not presented on a fixed presentation device 240a), the user can elect to receive additional information either from a fixed presentation device or another remote device. For example, if, in the above example, Mr. Johnson wishes to obtain more information, he can transmit, for example, a request to determine whether a particular color is available in his size. In response, the VCS transmits information for determining whether Mr. Johnson's size is available in the particular color, which is received and presented to the user…”, paragraph 249.
“…, the product data of the most recent advertisement--the food item--is displayed on the display. The user can select an advertised product for purchase, to obtain more information of the advertised product by providing another user input selecting desired product displayed…”, paragraph 372.
“[0391] The scanned data may represent product identifying information and/or a destination for transmitting a request for more information about the product or for purchasing the product…”, paragraph 391. 
“[0257] In addition, at the request of the user, the device 101 can transmit a list of items desired by the user to the vender computer system. In response, the vender computer system transmits an associated location for each item on the list (such as an aisle location) and optionally a price for each item and a total price for the list. The user can then use the device 101 to scan the bar code (or receive it through an RF ping) on each product as the user places the product in the cart. As the user leaves the vender store location (for example, when crossing the outgoing door threshold), the  device 101 exchanges product and payment information with the vender computer system to facilitate payment for the products. As an alternative, the user can instruct the device 101 (e.g. by a voice input) to transmit the list of products to the vender prior to arriving. Vender personnel can then gather the products and prepare them for pick-up by the user or delivery”, paragraph 257).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barnes’s teaching with the teaching of  Santos. One would have been motivated to provide functionality to incorporate in the series of flows with a voice or text request of Santos ,  “…FIGS. 7A-7B illustrate an example process 700 for adding a topic to a list of topics, and then providing an electronic device with content related to the topic. The process 700, as well as each process described herein, is illustrated as a collection of blocks in a logical flow graph, …”, 23:5-15 and Fig. 7); the specific flows that Barnes elaborates in paragraphs 153, 279, 372 and 257, in order to include all the possible flows claimed and the results of the combination Santos and Barnes would have produce predictable results.
Next, regarding to limitations
(vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence.

Brady teaches, “…For example, in order to access a storage compartment, a human user may send a text message to or reply to a text message from the control system 260-i and request that ...”,  Fig. 2B element 260 and 18:50-53. 
Also Brady teaches that  “An  autonomous ground vehicle 1250 may access… location.. such as … a storage locker”, 43: 40-42 and 44:2-2
“…. In various implementations, the autonomous ground vehicle 250-i may have capabilities for directly receiving such signals from a user device or other device (e.g., a device inside a user's residence) that provides a signal to open the storage compartment door….”, 18:55-60.
“…a fulfillment center or other location (e.g., a neighbor, a …. storage facility such as a storage locker, or any other location) with the ordered item for delivery …”, 44:1-5.
further Brady teaches, “The fulfillment center 230 may further include one or more control systems that may generate instructions for conducting operations at one or more of the receiving station 231, the storage area 233 or the distribution station 235.
Such control systems may be associated with the server 232, the data store 234 and/or the processor 236, or with one or more other computing devices or machines, and may communicate with the receiving station 231, the storage area 233 or the distribution station 235 within the fulfillment center 230 by any known wired or wireless means, or with the marketplace 210, the customer 240 or one or more of the autonomous ground vehicles 250-1, 250-2 ... 250-n over the network 280, as indicated by line 238, through the sending and receiving of digital data”,  13:17-31).
From the teaching of Brady’s system,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer functionality to handle a request “(vii) requesting drone delivery of the item from a retail store to a residence, or (viii) requesting drone delivery of the item from a warehouse to the residence”, since  functionality already exist of handling by the control system of Brady,  a client’s request (“request that ...”,  Fig. 2B element 260 and 18:50-53) and Brady’s system also comprises instructions to autonomous vehicles ( “An  autonomous ground vehicle 1250 may access… location.. such as … a residence”, 18:55-59 and “storage or warehouse”, 44:1-5) yielding predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

As to claims 23 and  24, Santos discloses request flows with intent comprising a combination of voice and text 
(see at least,  “…172) The command processor 1258 and/or NLU component 1216 may determine a domain based on the intent and, based on this determination, route the request corresponding to the audio data to the appropriate domain speechlet, such as the illustrated domain speechlets 1262. The domain speechlet 1262 may comprise any type of device or group of devices (e.g., hardware device, virtual devices or partitions, server, etc.), and may receive the text data and/or an intent associated with the audio data 1202 and determines how to respond to the request….”, 36:43-50);

Santos does not expressly disclose but  Brady discloses 
 wherein the set of flows includes: (i) requesting curbside pickup of an item
(“As is shown in FIG. 10B, an instruction to manufacture the ordered item, and to deliver the ordered item to the customer 1040-1, is provided to the autonomous ground vehicle 1050, along with information or data regarding the availability of items and/or materials within the region 1045 that may be used by the autonomous ground vehicle 1050 to manufacture the ordered item. For example, as is shown in FIG. 10B, identities and locations of a customer …a customer 1040-4 who is placing an old couch outside for a bulky waste pickup are obtained by the autonomous ground vehicle 1050, or otherwise provided to the autonomous ground vehicle 1050, e.g., via one or more network connections to the Internet according to any protocol, as well as one or more RF waves or signals, one or more NFC signals, one or more Bluetooth® signals, or any other type of wireless signals…”, 38:9-29);
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brady’s teaching with the teaching of  Santos. One would have been motivated to functionality to manage flows of data with particular requests in order to support customer’s requests (see Brady Fig. 2B element 260 and 18:50-53).

 wherein the set of flows includes: (ii) requesting locker storage of the item
(Brady teaches, “…For example, in order to access a storage compartment, a human user may send a text message to or reply to a text message from the control system 260-i and request that ...”,  Fig. 2B element 260 and 18:50-53. 
Also Brady teaches that  “An  autonomous ground vehicle 1250 may access… location.. such as … a storage locker”, 43: 40-42 and 44:2-2 and further teaches 
“The fulfillment center 230 may further include one or more control systems that may generate instructions for conducting operations at one or more of the receiving station 231, the storage area 233 or the distribution station 235.
Such control systems may be associated with the server 232, the data store 234 and/or the processor 236, or with one or more other computing devices or machines, and may communicate with the receiving station 231, the storage area 233 or the distribution station 235 within the fulfillment center 230 by any known wired or wireless means, or with the marketplace 210, the customer 240 or one or more of the autonomous ground vehicles 250-1, 250-2 ... 250-n over the network 280, as indicated by line 238, through the sending and receiving of digital data”,  13:17-31).
Brady does not expressly disclose a flow that includes: (ii) requesting locker storage of the item.
But,  from the teaching of Brady’s system,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offer functionality to handle a request “(ii) requesting locker storage of the item”, since  functionality already exist of handling by the control system of Brady,  a client’s request (“request that ...”,  Fig. 2B element 260 and 18:50-53) and Brady’s system also comprises instructions to autonomous vehicles ( “An  autonomous ground vehicle 1250 may access… location.. such as … a storage locker”, 43: 40-42 and 44:2) yielding predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Response to Arguments
Applicant’s arguments of 8/12/2022  have been very carefully considered but are not persuasive.
Applicant argues (remarks 7-11)
Applicant respectfully submits that Santos and Barnes do not teach these
features. The primary citation to Santos describes "techniques for identifying userspecific
content items and/or time-based content items, as well as techniques for
providing the content to the user." (Santos, column 2, lines 11-14). Santos figure 2A
shows user 206, electronic device 210, and remote system 202, which may include
speech-recognition component 218, and content component 220. In Santos, "a user of
an electronic device (e.g., a voice-controlled device) may desire to receive content
associated with a topic. Topics can include people, places, movies, music, weather,
politics, automobiles, and/or the like. To receive the content, the user can use the
electronic device to send data to a remote system, which may search for and store
the content associated with the topic." (emphasis added; column 2, lines 14-20).
Furthermore, the remote system 202 can analyze text data to determine intent data.
(column 7, lines 33-38).
In other words, in Santos, the electronic device 210 sends data to the remote
system 202; and the remote system 202 searches for data associated with the
topic. In contrast to Santos, the audio analyzer (which is remote from the digital
assistant of the mobile device) sends a determined intent back to the digital
assistant of the mobile device so that the digital assistant can match the determined
intent to a flow.
To further explain, assume arguendo that Santos's electronic device 210
corresponds to the claimed mobile device (including the digital assistant), and Santos's
remote system 202 corresponds to the claimed audio analyzer. Here, Santos's remote
system 202 does not send an intent back to the electronic device 210 so that the
electronic device 210 can match the intent to a workflow. Rather, the remote system
202 itself searches for (and stores) content associated with a topic.


In response the Examiner assert that giving to the claims the broadest interpretation (BRI) consistent with the specification (MPEP 2111), the cited prior art discloses all the limitation in the broad claims. The claims have an effective filing date 2020-8-31. There is not novelty at all in the instant claims at the time of the invention.
A prima facie of obviousness have being established. The prima facie teaches features such as digital data (see at least Fig. 1 element 104,  118 or “electronic device “ 106 of Santos or Fig. 26 and 26:26-34); matching the determined intent to a flow of a set of
flows,  (“…the determination of an intent by the IC component 1254 is performed using a set of rules or templates that are processed against the incoming text to identify a matching intent….”, 34:20-25 and Fig. 12A of Santos); an audio analyzer is remote from the mobile device(see at least “…the electronic device 210 may generate the audio data 204 representing an utterance 214 (e.g., user speech) from the user 206…”, 8:14-15, and “…The remote system 202, which comprises one or more network resources or devices 216, may receive the audio data 204 from the electronic device 210. In response, the remote system 202 can utilize the speech-recognition component 218 to perform speech recognition on the audio data 204 [Examiner interprets as audio analyzer]…”,8:29-35).
Further, regarding to arguments directed to content associated with topics and other similar,  it appears that  the  applicants is very concern with  features and advantages in Santos’s reference.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Again, given the BRI to the claims, the prior art of record is strong and a solid prima facie of obviousness has been established. When a prima facie case is established, the burden shifts to applicant to come forward with persuasive  rebuttal evidence or argument to overcome the prima facie case (MPEP 2145). The Examiner respectfully notes that Applicant has not provided persuasive rebuttal evidence to overcome the prima facie case.

Further to this point, the intent that Santos determines is used at the remote
system 202, and is not sent back to the electronic device 202. For example, Santos
column 8, lines 52-55 explains: "Based on determining that the intent of the audio data
204 is associated with storing the topic, the speech-recognition component 218 send
the audio data 204 and/or the text data to a content component 220. The content
component 220 can use the audio data 204 and/or the text data to generate data 222
for the topic." (In this regard, it should be understood that the speech-recognition
component 218, and content component 220 are both part of the remote system 202;
see Santos figure 2A.). Put another way, Santos's remote system 202 itself uses the
intent rather than sending it to the electronic device 202.
Barnes is not cited for, and does not cure this deficiency of Santos. Applicant
thus respectfully submits that claim 1 is patentable over the applied references for at
least these first reasons.
In response the Examiner assert that giving to the claims the broadest interpretation (BRI) consistent with the specification (MPEP 2111), the cited prior art discloses all the limitation in the broad claims. The prima facie established in this case teaches 
“The speech-recognition component 218 can then send the audio data 274 and/or the text data to the content component 220”, 19:46-54 and  Fig. 7B due to an intent, “request for a content item” element 716,  sending back the content item “audio data” to the electronic device, element 722 in Fig,. 7B.

Moreover, the applied references not teach "deleting, from the audio analyzer,
the digital data," as recited in claim 1. Page 7 of the Office Action argues that these
features are taught by Santos column 21, lines 20-32. This passage in Santos
discusses "removing a topic from a list of topics." However, removing a topic from a list
does not suggest deleting the digital data. Indeed, column 21, lines 20-32 discusses
both: (i) topics, and (ii) audio data; and discusses removing a topic from a list, but does
not discuss that the audio data would be deleted. In particular, Santos column 21, lines…
In response the Examiner assert that giving to the claims the broadest interpretation (BRI) consistent with the specification (MPEP 2111), the cited prior art discloses all the limitation in the broad claims. The prima facie established in this case teaches
removing of digital data in   FIG. 4 …”For instance, at 402, the content component 220 receives a … event from the speech-recognition component 218. For example, the speech-recognition component 218 may analyze audio data representing an utterance from a user, where the utterance includes a request to remove ”, 21:20-32.
Again,  it appears that  the  applicants is very concern with  features and advantages in Santos’ reference.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

 Pages 12-14 of the Office Action purports to reject claims 8 and 20 over Santos
and Barnes. Yet, the Office Action does not provide any reasoning as to why Barnes
allegedly discloses many of the features of claim 8. Indeed, page 13 of the Office
Action seems to only provide a citation that allegedly teaches, "(iii) requesting an
indication of locations that the item is available." And, the Office Action does not state
why Barnes allegedly teaches, for example, "(vii) requesting drone delivery of the item
from a retail store to a residence," or "(viii) requesting drone delivery of the item from a
warehouse to the residence.

In response the Examiner assert that regarding to the allegation “, the Office Action does not state why Barnes allegedly teaches, for example, "(vii) requesting drone delivery of the item from a retail store to a residence," or "(viii) requesting drone delivery of the item from a warehouse to the residence”, the Examiner notes that claiming an invention is not merely an exercise in semantics.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  For example, while the Applicant uses the recitation “"(vii) requesting drone delivery of the item from a retail store to a residence," or "(viii) requesting drone delivery of the item from a warehouse to the residence”, the prima facie established in this case presents the rejection of claims 8 and 20 see above. The allegation is moot in view of the new grounds of rejection above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Towards a multi-screen interactive ad delivery platform”. 2017. IEEE.  This article elaborates in Interactive advertising based on multiple devices opens new possibilities for mobile applications, where users can search, select, or expand the information provided in advertising commercials by incorporating interactivity-friendly companion devices such as smart phones and tablets. The article also discloses  basic requirements for a flexible infrastructure that can support interactive ad applications. The infrastructure comprises a set of components and their externally visible properties, and the relationships between them. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/27/2022